DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendments to the claims, filed on 5/4/22, have been entered in the above-identified application.

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-16 in the reply filed on 5/4/22 is acknowledged.
	The Examiner acknowledges the Applicant has canceled Group II, Claims 17-20 in the reply filed on 5/4/22.

Claim Objections
Claim 1 is objected to because of the following informalities:  “for capturing liquid” appears to be redundant (lines 12-13).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "macro pattern" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "micro pattern" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
	Examiner Note: these claims will be examined as if they depend upon claim 11 which appears to be the intention. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-10, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over MacPherson et al (US 2012/0039550 A1).
	Regarding claims 1-9, MacPherson would have suggested or otherwise rendered obvious to one of ordinary skill in the art at the time of invention a multi-ply thermoplastic film with one or more strainable networks formed by a structural elastic like process, the multi-ply thermoplastic film comprising a laminate comprising a first thermoplastic film layer lightly-bonded (e.g., processed through intermeshing rollers) to a second thermoplastic film layer; a plurality of raised rib-like elements formed in the first and second thermoplastic film layers; a plurality of land areas positioned about the plurality of raised rib-like elements, wherein the plurality of land areas extend in a first direction; wherein the plurality of raised rib-like elements comprise a first plurality of raised rib-like elements arranged in a first pattern and a second plurality of raised rib-like elements arranged in a second pattern; and the first pattern and the second pattern are separated by at least a portion of the plurality of land areas; wherein first pattern of raised rib-like elements, the second pattern of raised rib-like elements, and the plurality of land areas repeat across the first and second thermoplastic film layers; wherein the first pattern of raised rib- like elements, the second pattern of raised rib-like elements, and the plurality of land areas repeat to form a checkerboard pattern (abstract, para 58, 88- 91, 115-123; figs 5, 6, 8, 9, 12a, 13-22).
	MacPherson suggests a tackifying adjuvant or a surface constituent (e.g., adhesive) between the first and second thermoplastic film layers that at least partially bonds the first and second thermoplastic film layers together; the first thermoplastic film layer is a different thickness than the second thermoplastic film layer; and the wherein one or more of the first thermoplastic film layer or the second thermoplastic film layer is translucent (para 48, 62, 65, 78, 102).
Regarding the limitations “wherein the plurality of raised rib-like elements and the plurality of land areas are sized and positioned such that, when subjected to an applied force in a direction parallel to the first direction, the first thermoplastic film layer and the second thermoplastic film layer delaminate between raised rib-like elements and billow to create billow pockets for capturing liquids for capturing liquid,“ “wherein the billow pockets for capturing liquids are fluidly connected,” “wherein when subjected to the applied force in the direction parallel to the first direction, the first pattern of raised rib-like elements delaminate to the create the billow pockets for capturing liquids while the second pattern of raised rib-like elements remained at least partially bonded,” and “such that liquid contained within the billow pockets for capturing liquids is visible through the first thermoplastic film layer or the second thermoplastic film layer,” MacPherson suggests the process and structure of the multi-ply thermoplastic film of the instant claims, so it is deemed to inherent possess these limitations.
As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977): Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. [citation omitted] Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on "prima facie obviousness" under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art.
Furthermore, MacPherson suggests that it is possible to adjust the adhesive (e.g., coat weight) used in bonding the multi-ply thermoplastic film for that the layers delaminate under stress (para 134, 150); so, it would have been obvious to one of ordinary skill in the art at the time of invention to adjust the coat weight of the adhesive used in the multi-ply thermoplastic film as well as the pattern of raised rib-like elements to optimize the ability of the layers to delaminate under stress (i.e., to create billow pockets for capturing liquids).
Regarding claims 10, 15, and 16, MacPherson would have suggested or otherwise rendered obvious to one of ordinary skill in the art at the time of invention a multi-layer thermoplastic bag comprising a first sidewall and a second sidewall joined together along a first side edge, a second side edge, and a bottom edge; an opening opposite the bottom edge; and wherein each of the first sidewall and the second sidewall comprise a laminate comprising a first thermoplastic film layer lightly-bonded (e.g., processed through intermeshing rollers) to a second thermoplastic film layer, a plurality of raised rib-like elements, a plurality of land areas positioned about the plurality of raised rib-like elements, the plurality of land areas extending in a first direction; wherein the plurality of raised rib-like elements are arranged in a repeating pattern and each unit of the repeating pattern is surrounded by areas lacking raised rib-like elements that form the land areas; wherein the repeating pattern of the plurality of raised rib-like elements and the plurality of land areas create a checkerboard pattern (abstract, para 58, 88- 91, 115-123; figs 5, 6, 8, 9, 12a, 13-22).
Regarding the limitation “wherein when the thermoplastic bag is subjected to an applied force in a direction parallel to the first direction, the first thermoplastic film layer and the second thermoplastic film layer delaminate between raised rib-like elements and billow to create billow pockets for capturing liquids for capturing liquid,” MacPherson suggests the process and structure of the multi-ply thermoplastic film of the instant claims, so it is deemed to inherent possess this limitation.
As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977): Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. [citation omitted] Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on "prima facie obviousness" under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art.
Furthermore, MacPherson suggests that it is possible to adjust the adhesive (e.g., coat weight) used in bonding the multi-ply thermoplastic film for that the layers delaminate under stress (para 134, 150); so, it would have been obvious to one of ordinary skill in the art at the time of invention to adjust the coat weight of the adhesive used in the layers of the multi-layer thermoplastic bag as well as the pattern of raised rib-like elements to optimize the ability of the layers to delaminate under stress (i.e., to create billow pockets for capturing liquids).

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over MacPherson as applied to claim 10 above, and further in view of Chappell et al (US 5,518,801 A).
MacPherson teaches the multi-layer thermoplastic bag of claim 10.
MacPherson fails to suggest wherein the plurality of raised rib-like elements comprise a first plurality of raised rib-like elements arranged in a macro pattern and a second plurality of raised rib-like elements arranged in a micro pattern.
Chappell teaches or would have otherwise rendered obvious a stretched/stretchable thermoplastic film (i.e., analogous art to MacPherson) comprising a plurality of non-continuous raised rib-like elements extending in a direction perpendicular to a main surface of the thermoplastic film; a plurality of web areas positioned about the plurality of non-continuous raised rib-like elements; wherein the plurality of non-continuous raised rib-like elements comprise raised rib-like elements arranged into a first macro pattern (II) and a second micro pattern (I) (col 8, lines 41-53; col 12, lines 40-58; col 16, line 61-col 17, line 31; col 18, lines 1-46; col 21, lines 31-52; figs 5, 20, 21, 25-26a).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to combine stretched film with the patterns of raised rib-like elements and web areas of Chappell with the stretched film of MacPherson; therein resulting in a plurality of web areas positioned about the plurality of non-continuous raised rib-like elements; wherein the plurality of non-continuous raised rib-like elements comprise a first plurality of raised rib-like elements arranged in a macro pattern and second plurality of raised rib-like elements arranged in a micro pattern, as a matter of design choice suggested by the prior art.
Regarding the limitations “wherein the billow pockets for capturing liquids are created in areas of the multi-layer thermoplastic bag comprising the macro pattern of raised rib-like elements,” “wherein areas of the multi- layer thermoplastic bag comprising the micro pattern of raised rib-like elements lack billow pockets for capturing liquids,” and “wherein the billow pockets for capturing liquids are fluidly connected such that when liquid is introduced into an upper billow pocket for capturing liquids the liquid travels to a lower billow pocket for capturing liquids,” ,” MacPherson as modified by Chappell suggests the process and structure of the multi-ply thermoplastic film of the instant claims, so it is deemed to inherent possess these limitations.
As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977): Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. [citation omitted] Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on "prima facie obviousness" under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art.
Furthermore, MacPherson suggests that it is possible to adjust the adhesive (e.g., coat weight) used in bonding the multi-ply thermoplastic film for that the layers delaminate under stress (para 134, 150); so, it would have been obvious to one of ordinary skill in the art at the time of invention to adjust the coat weight of the adhesive used in the layers of the multi-layer thermoplastic bag as well as the pattern of raised rib-like elements to optimize the ability of the layers to delaminate under stress (i.e., to create billow pockets for capturing liquids).

 
Conclusion
Any prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L VAN SELL whose telephone number is (571)270-5152. The examiner can normally be reached Mon-Thur, Generally 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 5712728519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATHAN VAN SELL
Primary Examiner
Art Unit 1783



/NATHAN L VAN SELL/Primary Examiner, Art Unit 1783